DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to claim(s) 1, 9, 12, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured”, fig. 3; “Internet filter configured”, fig. 3 paragraph 0082 in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "removing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0193387 by Wu et al. in view of US 2015/0127626 by Park et al.

Regarding claim 1, Wu et al. discloses a method to determine a presence of a particular content in video (fig. 1 shows presence of content) comprising: 
extracting a collection of key frames (in fig. 4, step 402 shows collection of frames);
reducing said collection of key frames including 
identifying duplicate frames in said collection of frames (in addition to discussion above, fig. 4, step 406 shows identifying duplicate (similar or repeated frames), paragraph 0061); 
removing said duplicate frames from said collection of key frames resulting in a set of unique frames (in addition to discussion above, fig. 4 step 406 shows removing of identified duplicate frames); 
identifying in said set of unique frames by means of a content dependent routine frames which include a detection feature associated with said particular content (fig. 4, paragraph 0058 teaches “After step 402, the method proceeds to step 404.  In step 404, redundant key frames of the selected key frames 402 are removed based on a set of predefined heuristic rules that take into account photographic habits.  For instance, global still is more important than other motion clusters.  It often captures user's interest or some particular event.  It also sometimes captures more focused images than moving images.  Some of these heuristic rules that may be applied are: [0059] A potential key frame selected at the beginning/end of a cluster which is not a "global still" is removed if it follows/is followed by a "global still" cluster.  For example, a potential key frame selected at the end of a "zoom in" cluster is removed when it is followed by a "global still" cluster.  The key frame selected from a "global still" often have better quality than the one extracted from the end of "zoom in" cluster and they are similar.  [0060] A potential key frame selected at the beginning of a pan/tilt is removed if it follows a zoom cluster.  For example, a "zoom in" cluster is followed by a very short ignored motion segment and then followed by a "pan right" cluster.  The potential key frame from beginning of the "pan right" is removed.  However, the set of heuristic rules are not limited to these rules of use.” Wu et al. teaches identifying of redundant key frames based on heuristic rules, thus meets claimed removing unlikely frame.); 
eliminating those frames wherein said detection feature was not detected from said set of unique frames to produce a video summary having frames including said detection feature (in addition to discussion above, Wu et al. teaches elimination of redundant key frames based on heuristic rules); and  
analyzing for said content said video summary of frames in which said detection feature was detected (fig. 1, 4), (in addition to discussion above, fig. 4, step 408, paragraph 0062 teaches summaries of video, paragraph 0071 teaches “The foregoing describes only one embodiment/some embodiments of the present invention, and modifications and/or changes can be made thereto without departing from the scope and spirit of the invention, the embodiment(s) being illustrative and not restrictive”, Herein, order of step 404 and 406 in fig. 4 may be modified and after step 406 there summarize video content with redundant key frame).
	Wu et al. fails to disclose a method to determine a presence of a particular undesired content in video, identifying frames which include a detection feature associated with said particular undesired content; eliminating those frames wherein said detection feature was not detected.
	Park et al. discloses a method to determine a presence of a particular undesired content in video, identifying frames which include a detection feature associated with said particular undesired content; eliminating those frames wherein said detection feature was not detected (fig. 10, paragraph 0050-0052 teaches “The query engine 501 receives the search condition from the user through an input device 600, and analyzes user's requirements from the search condition and reconfigures the user's requirements in a predefined form. For example, the user may input a time period, a camera channel number, a type of an object (a person, a vehicle, or the like), a color, a particular region (a region of interest (ROI)) on a screen, a particular line on the screen, and a particular direction, through the input device 600.”, paragraph 0070, 0076, 0096-0100 teaches “If a change to the search condition is input in operation S55, the video search system 1 updates the summarized video according to the changed search condition and reproduces an updated summarized video in operation S57. If a request for canceling the search condition is input during reproduction of the summarized video that matches the user's search condition, the video search system 1 renders a new summarized video in which details corresponding to the canceling condition are filtered (removed) from the summarized video that is being reproduced. The video search system 1 displays one or more objects identified in the summarized video as a search condition, and upon the input of a canceling request, the video search system 1 updates the summarized video with the summarized video from which an object corresponding to the canceling-requested search condition is removed, and reproduces the updated summarized video.” Park et al. teaches user has an option to input search condition, and based on the condition produce a video summary. Herein, condition of video search refers as undesired content)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a presence of a particular undesired content in video, as taught by Park et al. into the system of Wu et al., because such incorporation would allow a user to search video content based on particular undesired content, thus increase user flexibility of the system.

Regarding claim 2, the method wherein said reducing further includes: determining a representative element volume (REV) of said sought content and reducing a level of precision to an order of said REV (in addition to discussion above, Wu et al., fig. 5A-5D shows graph of the potential key frames and the generated key frames).

Regarding claim 4, the method wherein said reducing includes removing a low information key frame from said collection of frames (in addition to discussion above, Wu, et al., fig. 4, step 404 shows removing of low information data).

Regarding claim 5, the method wherein removing low information key frame includes computing an entropy of key frame of said video and removing said key frame of the video when said entropy is low (in addition to discussion above, Wu et al., fig. 4, step 404 shows removing of low information data, paragraph 0058 teaches “A potential key frame selected at the beginning/end of a cluster which is not a "global still" is removed if it follows/is followed by a "global still" cluster.  For example, a potential key frame selected at the end of a "zoom in" cluster is removed when it is followed by a "global still" cluster.  The key frame selected from a "global still" often have better quality than the one extracted from the end of "zoom in" cluster and they are similar.  [0060] A potential key frame selected at the beginning of a pan/tilt is removed if it follows a zoom cluster.  For example, a "zoom in" cluster is followed by a very short ignored motion segment and then followed by a "pan right" cluster.  The potential key frame from beginning of the "pan right" is removed.  However, the set of heuristic rules are not limited to these rules of use.”).

Regarding claim 8, the method wherein said identifying and removing and eliminating is applied to all frames in the collection without accounting for sequencing within the video (in addition to discussion above, Wu, et al., fig. 4, step 402, 404, 406 shows identifying and eliminating frames).

Regarding claim 21, the method wherein summarizing includes extracting key frames from the video without decoding transition data (in addition to discussion above, Wu et al., fig. 1-4 shows extracting frames without decoding).


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0193387 by Wu et al. and US 2015/0127626 by Park et al. in view of US 2018/0247161 by Cowan.


Regarding claim 26, Wu et al. discloses analyzing each frame of said video summary for said content (as discussed above), Park et al. discloses particular undesired content (as discussed above), but fails to disclose the method wherein said analyzing is performed using an artificial intelligence routine.
	Cowan discloses the method wherein said analyzing is performed using an artificial intelligence routine (in addition to discussion above, paragraph 0052-0055 teaches artificial intelligence).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include an artificial intelligence routine, as taught by Cowan into the system of Wu et al. and Park et al., because such incorporation would allow more option to a user to analyze video using an artificial intelligence, thus increase user accessibility of the system.

Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0193387 by Wu et al. and US 2015/0127626 by Park et al. in view of US 2016/0239718 by Korenwaitz et al.
Regarding claim 28, Wu et al. discloses summarizing the video (as discussed above), Park et al. discloses particular undesired content (as discussed above), but fails to disclose the method wherein said identifying a frames including a detection feature is based on General Classification Features (GCF) value.
	Korenwaitz et al. discloses the method wherein said identifying a frames including a detection feature is based on General Classification Features (GCF) value (fig. 1, paragraph 0036 teaches “Each ROI is further analyzed by analyzer 170 to extract one or more general classification features (GCF) 172.  Decision module 180 compares GCF data 172 with a database 175 of GCF values which are informative for the relevant object type and makes a decision 182 about image file 130 based upon the OOI it contains.”); 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include computing a General Classification Features (GCF), as taught by Korenwaitz et al. into the system of Wu et al. and Park et al., because such incorporation would allow more options to a user to use GCF to compare key frames, thus increase user accessibility of the system.

Regarding claim 29, Wu et al. discloses summarizing the video (as discussed above), Park et al. discloses particular undesired content (as discussed above), but fails to disclose the method further comprising computing a General Classification Features (GCF) value of each frame of said collection of key frames and wherein said identifying duplicate frames includes comparing said GCF value between frames and wherein duplicate frames are operationally defined as frames having a GCF value similar to at least one other frame of said collection of frames.
	Korenwaitz et al. discloses the method further comprising computing a General Classification Features (GCF) value of each frame of said collection of key frames and wherein said identifying duplicate frames includes comparing said GCF value between frames and wherein duplicate frames are operationally defined as frames having a GCF value similar to at least one other frame of said collection of frames (fig. 1, paragraph 0036 teaches “Each ROI is further analyzed by analyzer 170 to extract one or more general classification features (GCF) 172.  Decision module 180 compares GCF data 172 with a database 175 of GCF values which are informative for the relevant object type and makes a decision 182 about image file 130 based upon the OOI it contains.”); 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include computing a General Classification Features (GCF), as taught by Korenwaitz et al. into the system of Wu et al., and Park et al., because such incorporation would allow more options to a user to use GCF to compare key frames, thus increase user accessibility of the system.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10-11, 22-23 depends on claim 9 (directly or indirectly), therefore claims 10-11, 22-23 are also objected.
Claims 12, 14-15, 18, 20, 24, 30 are allowed.
	The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
	independent claim 12: “estimating a probability of a presence of the particular undesired content in the video based on a result of said analyzing; and an Internet filter configured for preventing delivery of said video to a user interface when said probability is greater than a limit and allowing delivery of said video to said user interface when said probability is less than said limit”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484